\COQ\IC\U\AUN»-»

NNNNNNNNN|-‘l_l-‘l_l-l_o_c_¢¢_\\_»
m\lo\\h¢bb)~'_°\o®\lo\'~/l-PWN'_‘©

|__7 ava _.
___ENTERED _» z

‘ z
, _
l

 

l

a

; ~ » f ,.r

l
§ L_,_.._..._. ______ ., _
i _ ' ' _
g

3

|.
~\.»

UNITED sTATEs DISTRIC‘;T‘°E€)I'JRT

'x, 1 '
» ~ ,`_.\
z ,...\,_ _n v 1 /

DISTRICT OF NEVADA
CLIFFORD W. MILLER, ) _
Plaintiff, § Ciase No. 3:17-cv-OOO68-MMD-WGC
vs. § (iRDER SETTING INMATE EARLY
) MEDIATION CONFERENCE
ROMEO ARANAS, et al., g
Defendants. §

 

This case has been referred to the District Court's lnmate Early Mediation Program. The
Court will appoint a mediator in this case. The mediator will be an independent, neutral and
impartial attorney who is trained in mediation and who will assist the parties in attempting to
settle this case without further court action. Once a mediator is assigned to the case, the court
will notify the parties. The mediation conference will take place on Tuesday, May 7, 2019,
at 11:30 a.m., in Courtroom Number 2 in the United States Courthouse, Reno, Nevada. The
defendants are not required to serve or tile an answer or other response to plaintiffs complaint
before the early mediation conference.

I. AUTHORITY OF THE MEDIATOR

The mediator assigned to this case has the authority of the court to do the following:

a. Conduct a Telephonic Conference

At any time prior to the date set for mediation, the mediator may contact the parties to
arrange an informal telephone conference to discuss any issues concerning the mediation, ln the
case of an inmate plaintiff, the mediator may contact the Deputy Attorney General assigned to
this case to arrange an informal telephonic conference among the parties. The telephonic

conference is not required by the court and will only be scheduled at the mediator’s request. The

 

 

\SCC\IQ\U\-I>QJN»_‘

NNNNNNNNNo-»_¢u_c_o-‘»-»o-oo-¢__
®\IC\LA¢P»WN'_‘O\QO°\IQ\LA¢§WN_O

telephonic conference is confidential and will not be recorded or reported on the record and no
transcript will be prepared.
b. Rguest Additional Information
The mediator may request additional information and/or documents concerning the case
at any time prior to or during the mediation,
II. WHO MUST ATTEND THE MEDl§ATION CONFERENCE
a. w
The Plaintiff will appear and participate in theil mediation conference through video
conferencing. The Attorney General’s Office will make the necessary arrangements for Plaintiff
to appear by video conference and will provide Katie Lynn Ogden, Courtroom Administrator,
with the video conference reservation number and the telephone number at which the plaintiff
can be reached at least two days prior to the early mediation conference. If the video
conferencing equipment is not available at the correctional institution, the court may order the
inmate plaintiff to be transported to the court.
b. Non-Inmate Individual Defendaggs
Any person who is a defendant and is not a current or former employee of the Nevada
Department of Corrections must also attend the mediation conference in person, unless his or her
presence is excused by the Court.
¢~ MMM
Representatives of the Nevada Department of (:l`orrections (“NDOC”) who have the
authority to settle this case are required to attend the mediation conference. The Warden,
Associate Warden, or other NDOC Administrator with settlement authority at the institution
where plaintiffs claims arose shall be available to be contacted by telephone during the
mediation, if requested by the mediator. If the deputy attomey general believes that the presence
of a particular Nevada Department of Corrections representative would facilitate mediation, he or

she may seek leave of court to direct that such person be present.

 

 

\CC°\IQ\UIAWN'-‘

NNNNNNNNN_o-¢o-oo-¢»-¢o-»»do-so-¢_
OO\lo\MJ>WN'_O\QOC\IC\Ul¢B»WN_O

d. Attorneys
All attorneys who will be participating in the gill of this case are also required to attend

the mediation conference.
e. Excused Attendance
All persons attending the mediation conference are required to be present for the entire
conference. Any request to be excused from attending the mediation conference must be made in
writing to the Court at least one week prior to the mediation conference. Such requests_shall be
filed with the Clerk of Court.
f. Settlement Authorig; of Persons Attending Mediation Conference
The persons attending the mediation conference must have full authority to settle the
case, If the defendant is a governmental agency, private company, corporation, partnership or
similar entity, it must be represented at the early mediation conference by a person who has the
full authority, subject to any legally required board approval, to settle the case on that defendant’s
behalf. If a defendant has insurance that may provide coverage for the claims in this case, then a
representative of the insurance company with full settlement authority must also be present at the
mediation conference.
g. Sanctions for Failure to Attend Mediation Conference
If a party or its attorney fails to have the necessary person(s) with settlement authority
physically present during the mediation conference, then the mediator may cancel the mediation
conference. The mediator will promptly notify the Court of the reason for the cancellation and
the Court may require the party or its attorney to pay the reasonable expenses of the other parties
or the mediator caused by the cancellation. The Court may also impose additional sanctions on
the party or its attomey if facts and circumstances justify such sanctions.
III. PURPOSE OF THE MEDIATION
The purpose of the early mediation conference is to assist the parties in settling this case
without the need for any further court action. The parties and the attorneys should be prepared to
explain to the mediator the facts and legal issues involved in the case, The mediator will meet

separately and conlidentially with each party and his or her attorney to discuss the case and to

3

 

 

@OQ\|O\U\-§UN'-‘

NNNNo-I»-ro-\a-¢o-ou_o-»o-oo__
UN'-‘O\CO°\lc\Ul-PWN'-‘O

24
25
26
27
28

obtain and present settlement offers or proposals. The discussions and negotiations that occur
during the mediation conference are conlidential. The judges assigned to this case will not be
informed by the mediator or by any party or attorney about what was discussed or what offers
were made during the mediation conference. The parties should take full advantage of the
settlement opportunity provided by the mediation conference This requires that each party make
a good faith effort to settle the case based on a fair and reasonable view of the facts and the law.

IV. MEET AND CONFER REQUIREMENT

The Deputy Attorney General assigned to thisicase shall contact the plaintiff by telephone
in advance of the mediation to meet and confer about the mediation process and settlement
options. The Deputy Attorney General may decide, at his or her own discretion, to share the
legal analysis portion of their mediation statement with the inmate.

Prior to the mediation, the Deputy Attorney General shall also conduct a meet and confer
with the NDOC representative attending the mediation and the State Tort Claims Manager to
discuss the allegations of this case. The Deputy Attorney General shall share the defendants’
mediation statement with the NDOC Representative and the State Tort Claims Manager at the
meet and confer.

V. THE CONFIDENTIAL MEDIATION STATEMENT

Prior to the mediation conference, the plaintiff and defendant will send their confidential
mediation statements for the mediator’s review. The confidential mediation statement is
intended to provide the mediator with necessary information to understand each party‘s position
and to prepare for and properly conduct the mediation conference, The mediator will be better
able to assist in settling the case if the parties' mediation statements provide accurate and
straightforward information about the facts and legal issues in the case. The mediation statement
shall not be sent to the opp_osing party or his or her attomey. However, the Deputy Attorney
General, in his or her own discretion, has leave to share the legal analysis portion of the
mediation statement with the inmate. The judges assigned to this case will not see or review the
mediation statements. After the mediation has ended, these mediation statements will be

shredded to ensure contidentiality.

 

\CCQ\IC\’J\AWN'-‘

NNNNNNNNNl-t-il-lr-¢-_o_»__
m\lo\\h¢'§WN'_O\om\lo\M-PU)N'_‘O

Each party‘s confidential mediation statement is limited to seven (7) pages and should

contain the following information:

l.
2.
3.

A brief statement about the nature of the case;

A brief discussion of the key factual and legal issues involved in the case;
A discussion of the strongest points in your case and a frank discussion of
the weakest points in your case as well;

You may also discuss the strongest and weakest points in your opponent’s
case, if this is more than simply stating the opposite of the strongest and
weakest points in your case;

Describe any settlement offers or discussions that have already taken
place. Include both the last settlement offer you made, and the last
settlement offer that was made to you, and by whom it was made if there is
more than one opposing party;

State the settlement that you believe would be fair to settle this case;

Also state the settlement that you would honestly be willing to accept in
order to settle this case even if it less favorable to you than the settlement
you believe is fair; and

You may attach to your statement documents or exhibits which are

especially relevant to key factual or legal issues.

The mediation statement should be in an envelope clearly marked “Confrdential, Contains

Mediation Statement.” The mediation statements must be received by chambers at 400 South

Virginia Street, Room 405, Reno, Nevada 89501, no later than 4:00 p.m., TUESDAY,

APRIL 30, 2019.

THE CONFIDENTIAL MEDIATION STATEMENT IS FOR THE MEDIATOR
ONLY. DO NOT FILE THE CONFIDENTIAL MEDIA'I`ION STATEMENT WITH THE
DISTRICT COURT CLERK'S OFFICE AND DO NOT SEND A COPY OF I'I` TO THE
OPPOSING PARTY OR HIS/ HER A'I`TORNEY.

 

 

\oO°\lo\Ul-ldb)N»-»

NNNNNNNNN)-‘~o_o-o»_~_-¢»_r._¢
Oo\lO\M-hUN_O\OOO\lQ\Lh-SWN'-‘Q

Attached to this Order is a statement that provides advice in preparing for the early
mediation conference and a list of "Frequently Asked Questions" about the Inmate Early
Mediation Program and how it works.

IT IS SO ORDERED.

DATED: February 21, 2019.

Udn.`_&Cobb-

 

UNITED sTAT_Es MAGISTRATE JUDGE

 

 

©O°\IC\M-I>UN'-‘

NNNNNNNNNo-¢i-»o-ii_i_i_¢»-oi_¢i_i-s
m\lo\§h-BWN'_O\C¢°\]€\U’|J§WN'-‘O

EARLY MEDIATION CONFERENCE PREPARATION

Experience shows that the party who is best prepared usually obtains the best result in

settlement negotiations Mediation conferences are more effective if all parties and their

attomeys are prepared. To be effective in presenting your case and settlement position during the

mediation, you should consider the following:

INMATE MEDIATION EDUCATI(l)NAL VIDEO

A.

The court has prepared a brief educational video explaining the inmate
mediation process. Please make arrangements to view this video prior to
the mediation conference The video is played on a loop in the common
areas and is also available in the law library. If you are not able to view
the video in either of these areas, please send a kite to your caseworker
requesting to view the video at your cell door.

FORMAT OF MEDIATION CONFERENCE

The mediator will meet separately and privately with each party to discuss
the case and will speak directly with each party, even if the party is
represented by an attome . The mediator will not, however, meet with any
party who is represented y an attorney outside the presence of his or her
attomey.

ISSUES

\_a
¢

What issues need to be settled? In some cases, this may include the issues
that are not art of the claims in the lawsuit, but whose settlement could
assist in sett ing the claims in the case, What are the strengths and
weaknesses of your position on each issue? What is your best argument?

2. W_hat remedy or remedies is the plaintiff seeking. Does he or she want an
injunction, i.e., a change _in conditions of imprisonment, money_damages
or both. What remedies is each party willing to offer or accept in order to
settle this case?

3. Is there any other pending lawsuit or planned lawsuit that affects the
settlement of this case?

4. Do you have enough information to place a value on the_case? If not, how
are you going to get more information before the mediation conference?

5. Do attorney's fees or other expenses affect settlement? Have you provided
this information to the other side?

NEGOTIATIONS

l.

When did your last settlement discussions end? Are you sure?

 

 

\DOO\IG\U\-bb)[\)i_i

NNNNNNNNNi-¢o__~i-s__i-¢»-»i-»
®\lo\¢ll-§WN'_‘O\D®\IQ\V|¢PUN'_‘Q

 

Will discussions with the opposing part before the mediation conference
make it more likely that a settlement will be made? If so, the parties are
encouraged to contact each other and meet prior to the mediation
conference

What should be your starting value of your case? Be prepared to explain
your assessment to the opposition.

Think about what a reasonable, realistic settlement would look like. Think
about value from the opposition's point of view. Be prepared to discuss
different viewpoints.

ls there confidential information which affects the case value? Why
can't/won't/ shouldn't it be disclosed to the other party? How can the other
party be persuaded to settle if it doesn't have this inforrnation?

What happens if you don't settle the case at the mediation? What is your
best alternative to a negotiated settlement? Why‘? What might change the
outcome of the settlement conference? Pending motions, discovery,
expert's report, etc.

CLOSING

l.

:‘*?°!\’

'.~"

If settlement is reached, there will be a recorded hearing of all parties in
the courtroom in which the terms of the settlement will be announced by
the lmediator and each party will state their agreement to the terms of the
sett ement.

Have you considered the form of ithe settlement agreement?

How soon can checks/closing documents be received?

If settlement is not reached, and _further discovery is needed, what is your
plan for continuing settlement discussions? Do you want court
involvement in these talks?

If settlement is not reached, be prepared to again discuss settlement with

the opposing party as the case proceeds and _each side gains more
understanding about the case and the other side's position.

 

\COO\IC\U\-l>WN'-‘

NNNNNNNNN»-Io-¢o__i-¢~¢i-oi-ii-io_
O°\lo\UlAbJN_‘O\o®\lo\Ui-§WN'-‘O

Inmate Earl Mediation Program
Frequent y Asked Questions

l. What is the purpose of the inmate early mediation program for Section 1983 cases?

The_ goal of this prc:lgram i_s to refer Section 19_83 inmate cases to mediation before the parties
begin discovery to etennine whether the parties can work together to reach a reasonable
resolution to their case. '

2. What is mediation?

settle all types of cases in federal court. Mediation be 'ns with an explanation of the rocess and
the ground rules. All parties are given an oi_){)ortunity be heard about the issues int e case.
The mediator’s role is to help the parties de ne the iss es. Once the issues have been explored,
the mediator looks for areas of common interest and helps the parties build options to settle the
case,

Mediation is a form of alternative dispute resolution, \Yl_iich courts now use routinely as a tool to

3. Who are the mediators in this program and what does the mediator do?

The _mediator is a neutral party who has no stake in the outcome of the case. The panel of
medi_ators for this_program are local lawyers who have received mediation training and who
provide their services without any charge to the parties.

The mediator’s goal is to create an environment in which the parties can honestly discuss the
issues that need t_o be resolv_ed. The mediator does not make decisions for the parties, and
instead, works with the parties to reach a settlement of the case.

4. Does the mediator report to the judge what happened in the mediation?

No. Neither the District Judge nor the Magistrate Judge assigned to your case reviews the
confidential mediation statements or discusses with the mediator what occurred in the mediation.
The only information the court receives is whether the case settled, and the mediator completes a
form for the Clerk of Court reporting on the outcome of the mediation to keep statistics on the
program.

5. What types of relief are available? What types of relief are not available?

Settlement may or may not include payment of money damages. A settlement gives the parties
an opportunity to fashion different types of relief, including non-assessment of the filing fee,
restoration of work credits, revision of disciplinary charges, or relief aimed at resolving the
specific dispute alleged in the complaint.

Early parole, a pardon, commutation of_ your sentence, sentence reduction, good_s from outside
ven o_rs, and specific requests for individual items from the canteen are not available forms of
relief in mediation,

Plaintiffs must understand that each case is unique and the type of relief available will be
considered on a case-by-case basis. A comp_romise agreement is one in which neither arty is
completely satisfied with the result, but bot have given something up and both have o tained
something in return.

 

\COQ\IO\'J\-BL»JNi-i

NNNNNNNNN\-‘o-‘¢-¢o-»»-i-ii-si-ii-ii-i
O°\lo\U|-BUN_Q\DOQ\|O\LALWN'-‘Q

 

6. What happens if the parties reach a settlement in the case at the mediation?

If the parties settle the case, the terms of the settlement will be placed on the court record, and the
mediator presides over that process. The terms of the settlement are placed on the record, and the
Earties must state that they understand and agree to each settlement term. The settlement is

inding at that time, even though the deputy attorney general will prepare a written settlement
agreement for the parties to sign. Once the arties review and sign the settlement agreement, a
stipulation is submitted to the court to end tEe case,

7. What happens if the parties don’t settle the case?

The mediator will conclude the mediation by stating on the court record that the parties were
unable to settle the case that day. If the case does not settle, there is no negative consequence to
the arties. Mediation is simply an opportunity for the parties to meet and discuss how they

mi t resolve the case. If there is no settlement, the case will proceed.

8. Why do parties in litigation go to mediation, as opposed to a trial on the merits?

Mediation is informal and the parties have an opportunity to be heard and to hear the opposing
party’s point of view. Without mediation, parties usually don’t speak to one another except
through attomeys and legal filings. Mediation also allows the parties who have ongoi;i_g
relationships to preserve them by having a discussion rather than an adversarial proce ing.

Mediation also offers the parties more flexibility to sett e their dispute. The parties can explore a
variety of ways to resolve the case, and they have contr l over the outcome.

9. Are there other benefits to mediation, even if lthe case does not settle?

Early mediation allows the parties the opportunity to speak honestly with one another in an
infonnal, confidential environment. Even if the case is not settled, the process can be very
helpful to the parties in understanding their claims and defenses in the case, what discovery and
motions might be necessary, and this may save the parties time and money. Sometimes parties
realize that certain claims or defenses can be dismissed, and they are more efficient in liti ating
the case. ln addition, early mediation opens the door for future settlement discussions as t e case

roceeds. The better informed the parties are about their case, the better prepared they will be in
itigation and in exploring future options for settlement

10

 

